Case 1:20-cv-00316-ACK-KJM Document 6 Filed 09/23/20 Page 1 of 2         PageID #: 59




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAI`I

                                           )
 JOSEPH KAWAILANIHUIHUI                    )
 KANEAPUA, individually and                )
 on behalf of his minor                    )
 Children,                                 )
 K.K.H.K.K.(m);                            )
 K.R.K.O.O.K.(m);                          )
 K.P.O.O.K.(m); K.M.O.K.K.(f),             )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )   Civ. No. 20-00316 ACK-KJM
                                           )
 COUNTY OF KAUAI, et al.                   )
                                           )
              Defendants.                  )
                                           )

    ORDER ADOPTING THE MAGISTRATE JUDGE’S FINDINGS AND
               RECOMMENDATION (ECF NO. 4)

              Findings and Recommendation having been filed and served on all

 parties on August 31, 2020, and no objections having been filed by any party,

              IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to

 Title 28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the

 “Findings and Recommendation: (1) Granting Plaintiff’s Application to Proceed in

 District Court Without Prepaying Fees or Costs; (2) Dismissing in Part Complaint

 for Violation of Civil Rights; and (3) Directing Service” (ECF No. 4) are adopted

 as the opinion and order of this Court.
Case 1:20-cv-00316-ACK-KJM Document 6 Filed 09/23/20 Page 2 of 2   PageID #: 60




       IT IS SO ORDERED.

            DATED: Honolulu, Hawai`i, September 23, 2020.



                                ________________________________
                                Alan C. Kay
                                Sr. United States District Judge



 Kaneapua v. Cty. of Kauai, Civ. No. 20-00316-ACK-KJM, Order Adopting
 Magistrate Judge’s Findings and Recommendation (ECF No. 4)
